DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 16 June 2020 has been entered. Claim(s) 1,3-10 remain pending in this application. Claim(s) 2 has been cancelled.  

The amendments to Claims 8-10 have overcome the §112(b) rejections set forth in the office action mailed 22 April 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Independent Claim 1, recites “controlled supply means” in Line 9 followed by functional language. As best understood Applicant’s disclosure provides the structure for “controlled supply means” in Page 4, Lines 19-35.

Independent Claim 8, recites “controlled supply means” in Line 9 followed by functional language. As best understood Applicant’s disclosure provides the structure for “controlled supply means” in Page 4, Lines 19-35.

Independent Claim 9, recites “controlled supply means” in Line 9 followed by functional language. As best understood Applicant’s disclosure provides the structure for “controlled supply means” in Page 4, Lines 19-35.

Independent Claim 10, recites “controlled supply means” in Line 9 followed by functional language. As best understood Applicant’s disclosure provides the structure for “controlled supply means” in Page 4, Lines 19-35.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “at least one device for igniting an electrically controlled gas generator” in Line 5 of claim 3.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As pointed out by Applicant, in remarks dated 2/12/2019 the structure for the ignition device is contained on Page 8, Lines 17-19 of Applicant’s disclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is: “said controlled supply means of said drive turbine” in Lines 1-2 of Claim 3 and Line 3 of Claim 5.
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) they not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (U.S. Patent No. 3,455,182), hereinafter Kelley, in view of De Rocca (U.S. Patent No. 3,362,255), hereinafter De Rocca, and Wood (Foreign Patent Publication GB 2,460,246), hereinafter Wood, and McLain (U.S. Patent No. 3,963,372), hereinafter McLain.

Regarding Independent Claim 1, Kelley teaches a device for assisting a propulsion system (Figures 2 and 3, Element 18) of a single-engine helicopter (Figure 3 – the helicopter only has one main engine, 16), comprising an engine (16) connected to a power transmission gearbox (14) suitable for rotating a rotor of the helicopter (Figures 1-3 – the transmission gearbox, 14, rotates the rotor, 12, of the helicopter), said engine comprising a gas generator (Column 2, Lines 36-38 – the engine is a gas turbine engine and therefore has a gas generator), and a free wheel (23), referred to as a power free wheel (Figure 3 – the clutch/free wheel, 23, transmits power to the rotor and therefore may be considered a power free wheel), connected to said power transmission gearbox (Figure 3 – the power free wheel, 23, connects to the transmission gearbox, 14), 
wherein said assistance device further comprises a second free wheel (26), and the second free wheel is directly connected to said power transmission gearbox (Figure 3 – Column 3, Lines 15-20 – the second free wheel, 26, is connected to the gearbox, 14, through direct shafts and shaft couplings in a straight line and allows the gearbox, 14, to drive the generator, 19, and therefore is directly connected to the transmission gearbox since there is no offset or indirect couplings).
Kelley does not explicitly teach the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox; said assistance device comprising: 

- controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft
said second free wheel being arranged between said output shaft and said power transmission gearbox.
However, De Rocca teaches a mechanism for transmitting power in a helicopter (Column 1, Lines 33-36) with an engine (Figure 1) with a gas generator (6), a free turbine connected to the gas generator (Figure 1 – the right side of the engine is a free turbine as it shows a turbine mechanically independent from the gas generator, i.e. the shaft to the gears, 7, is not connected through the gas generator) , a speed reduction gearbox (Figure 1 – the gearbox, 7, is a speed reduction gearbox as the gear connected to the free turbine is smaller than the gear connected to the free wheel, 8, therefore the speed passing from the free turbine to the free wheel will be reduced).
 “The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Exemplary rationales that may support a conclusion of obviousness include:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
“Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Here, it would have been obvious to one skilled in the art at the time of the invention to include the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox by simple substitution by replacing the engine of Kelley with the engine of De Rocca because it does no more than yield predictable results of providing mechanical power to the rotor of the helicopter since it has been held that the combination of familiar elements 
Kelley in view of De Rocca do not teach said assistance device comprising: 
- a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, 
- controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft
said second free wheel being arranged between said output shaft and said power transmission gearbox.
However, Wood teaches a helicopter (Figure 1) with an assistance device (7, 8, 9, 10) wherein the assistance device comprises:
- a turbine (10) for driving in rotation an output shaft (16) suitable for being mechanically connected to said power transmission gearbox (Page 10, Lines 19-21 – the shaft is connected to the rotor shaft via the transmission, 5, and therefore is mechanically connected to the transmission), 
- controlled supply means (7, 8 and 9) for supplying said drive turbine with pressurised fluid (Page 11, Lines 17-22 the controlled means supplies pressurized gas) in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft (Page 11, Lines 17-22 – the controlled means supplies the pressurized gas to the turbine, where the gas is used to rotate the output shaft, 16
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kelley in view of De Rocca to include the assistance device comprising a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft, and making the output shaft the output shaft of the drive turbine, as taught by Wood, in order to increase the power produced by the rotor to a level required for certain manoeuvers by use of a system that has high specific power output but does not add significant weight to the helicopter (Wood – Page 15, Lines 16-25).
Kelley in view of De Rocca and Wood do not teach said second free wheel being arranged between said output shaft and said power transmission gearbox.
However, McLain teaches a helicopter with multiple power units (Figure 1) wherein an overrunning clutch is provided between the output shaft of each power unit and the power transmission gearbox/common drive (Column 2, Lines 26-30 – overrunning clutches are provided between the output shaft of each power unit, 16, and the power transmission gearbox, which is the common drive).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relocated the 2nd free wheel/overrunning clutch of Kelley to a location between the output shaft, 25, and the gears to the generator, 19, and thus between the output shaft and said transmission gearbox, as taught by McLain, since it has been held that mere relocation of an element would not have modified the operation of Kelley – Column 3, Lines 18-20) (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) and further would prevent the common drive from being braked by a casualty to the auxiliary engine (McLain – Column 2, Lines 28-30). 

Regarding Claim 3, Kelley in view of De Rocca, Wood and McLain teach the invention as claimed and discussed above but fail to teach wherein said controlled supply 2means of said drive turbine comprise: 
- at least one solid-propellant gas generator comprising a gas outlet connected to an inlet of the drive turbine, 
- at least one device for igniting an electrically controlled gas generator.
However, Wood teaches wherein said controlled supply means of said drive turbine comprise:
at least one solid-propellant gas generator (Page 11, Lines 17-18 – the controlled means uses a cordite gas generator which is a solid propellant gas generator) comprising a gas outlet (Page 11, Line 19 – the gas generator has an outlet) connected to an inlet of the drive turbine (Page 11, line 19 – the gas from the gas generator contacts the turbine blades therefore the outlet of the gas generator is connected to the inlet of the turbine),
at least one device for igniting an electrically controlled gas generator (Element 8 – Page 7, Line 25 – Page 8, Line 3 and Page 11, Lines 3-5, and 14-15 - the control unit, processes signals and therefore would be a computer, activates the firing device, element 8, therefore the gas generator is electronically controlled
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of said controlled supply 2means of said drive turbine comprising at least one solid-propellant gas generator comprising a gas outlet connected to an inlet of the drive turbine, at least one device for igniting an electrically controlled gas generator, as taught by Wood, into the device of Kelley in view of De Rocca, Wood and McLain, as discussed above, for the same reasons as discussed above for Claim 1.

Regarding Claim 6, Kelley in view of De Rocca, Wood and McLain teach the invention as claimed and discussed above. Kelly further teaches the architecture of a propulsion system of a single engine helicopter (Figure 3 – the architecture is for a helicopter that only has one main engine, 16).
Kelly in view of De Rocca and Wood teach said architecture comprises at least one assistance device according to claim 1 (See rejection for Claim 1 above).

Regarding Claim 7, Kelley in view of De Rocca, Wood and McLain teach the invention as claimed and discussed above. Kelley further teaches a helicopter comprising a propulsion system (Figures 1-3 – the helicopter has a propulsion system).
Kelley in view of De Rocca, Wood and McLain teach wherein said propulsion system has an architecture according to claim 6 (See rejection for Claim 6 above).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view of De Rocca, Wood and McLain as applied to claims 1 and 3 above, and further in view of Kung (U.S. Patent No. 6,993,915), hereinafter Kung.

Regarding Claim 4, Kelley in view of De Rocca, Wood and McLain teach the invention as claimed and discussed above.
Kelley in view of De Rocca, Wood and McLain do not teach wherein said device comprises a plurality of solid-propellant gas generators such that there are a plurality of separate sources for providing power.
However, Kung teaches an emergency power system/device for aircraft (Figure 1 -Column 5, Lines 13-25) comprising a plurality of solid-propellant gas generators (14) such that there are a plurality of separate sources for providing power (Figure 1 – Column 5, Lines 26-35 – the device has a plurality of solid propellant gas generators, 14, that may be independently used and therefore are separate sources for providing power).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Kelley in view of De Rocca, Wood and McLain to include a plurality of solid-propellant gas generators such that there are a plurality of separate sources for providing power, as taught by Kung, in order to allow for increased flexibility by allowing the gas generators address the power demand of the aircraft which may not be constant (Kung – Column 2, Lines 45-50).

Regarding Claim 5, Kelley in view of De Rocca, Wood and McLain teach the invention as claimed and discussed above. 
Kelley in view of De Rocca, Wood and McLain do not teach wherein said device comprises a plurality of solid-propellant gas generators such that there are a plurality of separate sources for providing power, wherein said controlled supply means for supplying said drive turbine further comprise a dispensing valve controlled by an electronics module connecting the gas outlet of the gas generators to the inlet of the drive turbine.
However, Kung teaches an emergency power system/device for aircraft (Figure 1 -Column 5, Lines 13-25) comprising a plurality of solid-propellant gas generators (14) such that there are a plurality of separate sources for providing power (Figure 1 – Column 5, Lines 26-35 – the device has a plurality of solid propellant gas generators, 14, that may be independently used and therefore are separate sources for providing power), wherein said controlled supply means for supplying said drive turbine further comprise a dispensing valve (40) controlled by an electronics module (88) connecting the gas outlet of the gas generators to the inlet of the drive turbine (Figure 1 – the dispensing valve, 40, connects the gas outlet of the gas generators, 30, to the inlet of the drive turbine, 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Kelley in view of De Rocca, Wood and McLain to include a plurality of solid-propellant gas generators such that there are a plurality of separate sources for providing power, wherein said controlled supply means for supplying said drive turbine further comprise a dispensing valve controlled by an electronics module connecting the gas outlet of the gas generators to the inlet of the drive Kung – Column 2, Lines 45-50).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view of De Rocca, Wood, McLain and Kouros (U.S. Patent No. 8,939,399), hereinafter Kouros.

Regarding Independent Claim 8, Kelley teaches a device for assisting a propulsion system (Figures 2 and 3, Element 18) of a single-engine helicopter (Figure 3 – the helicopter only has one main engine, 16), comprising an engine (16) connected to a power transmission gearbox (14) suitable for rotating a rotor of the helicopter (Figures 1-3 – the transmission gearbox, 14, rotates the rotor, 12, of the helicopter), said engine comprising a gas generator (Column 2, Lines 36-38 – the engine is a gas turbine engine and therefore has a gas generator), and a free wheel (23), referred to as a power free wheel (Figure 3 – the clutch/free wheel, 23, transmits power to the rotor and therefore may be considered a power free wheel), connected to said power transmission gearbox (Figure 3 – the power free wheel, 23, connects to the transmission gearbox, 14), 
wherein said assistance device further comprises a second free wheel (26), and a shaft arranged between said power free wheel of said engine and said power transmission gear box (Figure 3 – the shaft, 16A, between the power free wheel, 23, and the power transmission gearbox, 14, is the shaft
Kelley does not explicitly teach the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox; said assistance device comprising: 
- a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, 
- controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft, and 
said second free wheel being arranged between said output shaft of said drive turbine and said power transmission gearbox, and the second free wheel is directly connected to a shaft arranged between said power free wheel of said engine and said power transmission gear box.
However, De Rocca teaches a mechanism for transmitting power in a helicopter (Column 1, Lines 33-36) with an engine (Figure 1) with a gas generator (6), a free turbine connected to the gas generator (Figure 1 – the right side of the engine is a free turbine as it shows a turbine mechanically independent from the gas generator, i.e. the shaft to the gears, 7, is not connected through the gas generator) , a speed reduction gearbox (Figure 1 – the gearbox, 7, is a speed reduction gearbox as the gear connected to the free turbine is smaller than the gear connected to the free wheel, 8, therefore the speed passing from the free turbine to the free wheel will be reduced),.
 “The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational 
Exemplary rationales that may support a conclusion of obviousness include:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
“Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Here, it would have been obvious to one skilled in the art at the time of the invention to include the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox by simple substitution by replacing the engine of Kelley with the engine of De Rocca 
Kelley in view of De Rocca do not teach said assistance device comprising: 
- a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, 
- controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft, and 
said second free wheel being arranged between said output shaft of said drive turbine and said power transmission gearbox, the second free wheel is directly connected to a shaft arranged between said power free wheel of said turbo shaft engine and said power transmission gear box.
However, Wood teaches a helicopter (Figure 1) with an assistance device (7, 8, 9, 10) wherein the assistance device comprises:
- a turbine (10) for driving in rotation an output shaft (16) suitable for being mechanically connected to said power transmission gearbox (Page 10, Lines 19-21 – the shaft is connected to the rotor shaft via the transmission, 5, and therefore is mechanically connected to the transmission), 
- controlled supply means (7, 8 and 9) for supplying said drive turbine with pressurised fluid (Page 11, Lines 17-22 the controlled means supplies pressurized gas) in order to allow Page 11, Lines 17-22 – the controlled means supplies the pressurized gas to the turbine, where the gas is used to rotate the output shaft, 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kelley in view of De Rocca to include the assistance device comprising a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft, and making the output shaft the output shaft of the drive turbine, as taught by Wood, in order to increase the power produced by the rotor to a level required for certain manoeuvers by use of a system that has high specific power output but does not add significant weight to the helicopter (Wood – Page 15, Lines 16-25).
Kelley in view of De Rocca and Wood do not teach said second free wheel being arranged between said output shaft of said drive turbine and said power transmission gearbox, the second free wheel is directly connected to a shaft arranged between said power free wheel of said turbo shaft engine and said power transmission gear box.
However, McLain teaches a helicopter with multiple power units (Figure 1) wherein an overrunning clutch is provided between the output shaft of each power unit and the power transmission gearbox/common drive (Column 2, Lines 26-30 – overrunning clutches are provided between the output shaft of each power unit, 16, and the power transmission gearbox, which is the common drive
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relocated the 2nd free wheel/overrunning clutch of Kelley to a location between the output shaft, 25, and the gears to the generator, 19, and thus between the output shaft and said transmission gearbox, as taught by McLain, since it has been held that mere relocation of an element would not have modified the operation of the device, i.e. allowing the main rotor transmission, 14, to drive the generator, 19 (Kelley – Column 3, Lines 18-20) (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) and further would prevent the common drive from being braked by a casualty to the auxiliary engine (McLain – Column 2, Lines 28-30).
Kelley in view of De Rocca, Wood and McLain do not teach the second free wheel is directly connected to a shaft arranged between said power free wheel of said turbo shaft engine and said power transmission gear box.
However, it is noted that Kelley in view of De Rocca, Wood and McLain teach all the structural elements of the claim invention except for the location of the connection of the second free wheel to the remaining architecture.
Further, Kouros teaches an aircraft propulsion system (Column 1, Lines 7-10) with a power augmentation device (209, 309, 409, 509) wherein the power augmentation device may be coupled any location in mechanical communication with the engine (Column 3, Line 61 – Column 4, Line 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the second free wheel coupling to be directly connected to a shaft arranged between said power free wheel of said 

Regarding Independent Claim 9, Kelley teaches a device for assisting a propulsion system (Figures 2 and 3, Element 18) of a single-engine helicopter (Figure 3 – the helicopter only has one main engine, 16), comprising an engine (16) connected to a power transmission gearbox (14) suitable for rotating a rotor of the helicopter (Figures 1-3 – the transmission gearbox, 14, rotates the rotor, 12, of the helicopter), said engine comprising a gas generator (Column 2, Lines 36-38 – the engine is a gas turbine engine and therefore has a gas generator), and a free wheel (23), referred to as a power free wheel (Figure 3 – the clutch/free wheel, 23, transmits power to the rotor and therefore may be considered a power free wheel), connected to said power transmission gearbox (Figure 3 – the power free wheel, 23, connects to the transmission gearbox, 14), 
wherein said assistance device further comprises a second free wheel (26). 
Kelley does not explicitly teach the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox; said assistance device comprising: 
- a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, 

said second free wheel being arranged between said output shaft of said drive turbine and said power transmission gearbox, and the second free wheel is directly connected to a shaft arranged between said speed reduction gearbox of said  engine and said power free wheel of said engine.
However, De Rocca teaches a mechanism for transmitting power in a helicopter (Column 1, Lines 33-36) with an engine (Figure 1) with a gas generator (6), a free turbine connected to the gas generator (Figure 1 – the right side of the engine is a free turbine as it shows a turbine mechanically independent from the gas generator, i.e. the shaft to the gears, 7, is not connected through the gas generator) , a speed reduction gearbox (Figure 1 – the gearbox, 7, is a speed reduction gearbox as the gear connected to the free turbine is smaller than the gear connected to the free wheel, 8, therefore the speed passing from the free turbine to the free wheel will be reduced), and a shaft arranged between said speed reduction gearbox of said  engine and said power free wheel of said engine (Figure 1 – the shaft between the freewheel, 8, and the speed reduction gearbox, 7, is the shaft).
 “The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Exemplary rationales that may support a conclusion of obviousness include:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
“Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Here, it would have been obvious to one skilled in the art at the time of the invention to include the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox and a shaft arranged between said speed reduction gearbox of said  engine and said power free wheel of said engine by simple substitution by replacing the engine of Kelley with the engine of De Rocca because it does no more than yield predictable results of providing 
Kelley in view of De Rocca do not teach said assistance device comprising: 
- a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, 
- controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft, and 
said second free wheel being arranged between said output shaft of said drive turbine and said power transmission gearbox, the second free wheel is directly connected to a shaft arranged between said speed reduction gearbox of said  engine and said power free wheel of said  engine.
However, Wood teaches a helicopter (Figure 1) with an assistance device (7, 8, 9, 10) wherein the assistance device comprises:
- a turbine (10) for driving in rotation an output shaft (16) suitable for being mechanically connected to said power transmission gearbox (Page 10, Lines 19-21 – the shaft is connected to the rotor shaft via the transmission, 5, and therefore is mechanically connected to the transmission), 
- controlled supply means (7, 8 and 9) for supplying said drive turbine with pressurised fluid (Page 11, Lines 17-22 the controlled means supplies pressurized gas) in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for Page 11, Lines 17-22 – the controlled means supplies the pressurized gas to the turbine, where the gas is used to rotate the output shaft, 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kelley in view of De Rocca to include the assistance device comprising a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft, and making the output shaft the output shaft of the drive turbine, as taught by Wood, in order to increase the power produced by the rotor to a level required for certain manoeuvers by use of a system that has high specific power output but does not add significant weight to the helicopter (Wood – Page 15, Lines 16-25).
Kelley in view of De Rocca and Wood do not teach said second free wheel being arranged between said output shaft of said drive turbine and said power transmission gearbox, the second free wheel is directly connected to a shaft arranged between said speed reduction gearbox of said engine and said power free wheel of said engine.
However, McLain teaches a helicopter with multiple power units (Figure 1) wherein an overrunning clutch is provided between the output shaft of each power unit and the power transmission gearbox/common drive (Column 2, Lines 26-30 – overrunning clutches are provided between the output shaft of each power unit, 16, and the power transmission gearbox, which is the common drive
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relocated the 2nd free wheel/overrunning clutch of Kelley to a location between the output shaft, 25, and the gears to the generator, 19, and thus between the output shaft and said transmission gearbox, as taught by McLain, since it has been held that mere relocation of an element would not have modified the operation of the device, i.e. allowing the main rotor transmission, 14, to drive the generator, 19 (Kelley – Column 3, Lines 18-20) (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) and further would prevent the common drive from being braked by a casualty to the auxiliary engine (McLain – Column 2, Lines 28-30).
Kelley in view of De Rocca, Wood and McLain do not teach the second free wheel is directly connected to a shaft arranged between said speed reduction gearbox of said engine and said power free wheel of said engine.
However, it is noted that Kelley in view of De Rocca and Wood teach all the structural elements of the claim invention except for the location of the connection of the second free wheel to the remaining architecture.
Further, Kouros teaches an aircraft propulsion system (Column 1, Lines 7-10) with a power augmentation device (209, 309, 409, 509) wherein the power augmentation device may be coupled any location in mechanical communication with the engine (Column 3, Line 61 – Column 4, Line 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the second free wheel coupling to be directly connected to a shaft arranged between said speed reduction gearbox of 

Regarding Independent Claim 10, Kelley teaches a device for assisting a propulsion system (Figures 2 and 3, Element 18) of a single-engine helicopter (Figure 3 – the helicopter only has one main engine, 16), comprising an engine (16) connected to a power transmission gearbox (14) suitable for rotating a rotor of the helicopter (Figures 1-3 – the transmission gearbox, 14, rotates the rotor, 12, of the helicopter), said engine comprising a gas generator (Column 2, Lines 36-38 – the engine is a gas turbine engine and therefore has a gas generator), and a free wheel (23), referred to as a power free wheel (Figure 3 – the clutch/free wheel, 23, transmits power to the rotor and therefore may be considered a power free wheel), connected to said power transmission gearbox (Figure 3 – the power free wheel, 23, connects to the transmission gearbox, 14), 
wherein said assistance device further comprises a second free wheel (26). 
Kelley does not explicitly teach the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox; said assistance device comprising: 
- a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, 

said second free wheel being arranged between said output shaft of said drive turbine and said power transmission gearbox, and the second free wheel is directly connected to a shaft arranged between said free turbine and said speed reduction gearbox of said  engine.
However, De Rocca teaches a mechanism for transmitting power in a helicopter (Column 1, Lines 33-36) with an engine (Figure 1) with a gas generator (6), a free turbine connected to the gas generator (Figure 1 – the right side of the engine is a free turbine as it shows a turbine mechanically independent from the gas generator, i.e. the shaft to the gears, 7, is not connected through the gas generator) , a speed reduction gearbox (Figure 1 – the gearbox, 7, is a speed reduction gearbox as the gear connected to the free turbine is smaller than the gear connected to the free wheel, 8, therefore the speed passing from the free turbine to the free wheel will be reduced), and a shaft arranged between said free turbine and said speed reduction gearbox of said engine (Figure 1 – the shaft exiting the engine connected to the free wheel and extending to the speed reduction gearbox, 7, is the shaft).
 “The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Exemplary rationales that may support a conclusion of obviousness include:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
“Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Here, it would have been obvious to one skilled in the art at the time of the invention to include the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox and a shaft arranged between said free turbine and said speed reduction gearbox of said engine by simple substitution by replacing the engine of Kelley with the engine of De Rocca because it does no more than yield predictable results of providing mechanical power to the rotor of the helicopter since it has been held that the combination of familiar elements 
Kelley in view of De Rocca do not teach said assistance device comprising: 
- a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, 
- controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft, and 
said second free wheel being arranged between said output shaft of said drive turbine and said power transmission gearbox, the second free wheel is directly connected to a shaft arranged between said free turbine and said speed reduction gearbox of said engine.
However, Wood teaches a helicopter (Figure 1) with an assistance device (7, 8, 9, 10) wherein the assistance device comprises:
- a turbine (10) for driving in rotation an output shaft (16) suitable for being mechanically connected to said power transmission gearbox (Page 10, Lines 19-21 – the shaft is connected to the rotor shaft via the transmission, 5, and therefore is mechanically connected to the transmission), 
- controlled supply means (7, 8 and 9) for supplying said drive turbine with pressurised fluid (Page 11, Lines 17-22 the controlled means supplies pressurized gas) in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft (Page 11, Lines 17-22 – the controlled means supplies the pressurized gas to the turbine, where the gas is used to rotate the output shaft, 16
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kelley in view of De Rocca to include the assistance device comprising a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft, and making the output shaft the output shaft of the drive turbine, as taught by Wood, in order to increase the power produced by the rotor to a level required for certain manoeuvers by use of a system that has high specific power output but does not add significant weight to the helicopter (Wood – Page 15, Lines 16-25).
Kelley in view of De Rocca and Wood do not teach said second free wheel being arranged between said output shaft of said drive turbine and said power transmission gearbox, the second free wheel is directly connected to a shaft arranged between said free turbine and said speed reduction gearbox of said  engine.
However, McLain teaches a helicopter with multiple power units (Figure 1) wherein an overrunning clutch is provided between the output shaft of each power unit and the power transmission gearbox/common drive (Column 2, Lines 26-30 – overrunning clutches are provided between the output shaft of each power unit, 16, and the power transmission gearbox, which is the common drive).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relocated the 2nd free wheel/overrunning clutch of Kelley to a location between the output shaft, 25, and the gears to the generator, 19, Kelley – Column 3, Lines 18-20) (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) and further would prevent the common drive from being braked by a casualty to the auxiliary engine (McLain – Column 2, Lines 28-30).
Kelley in view of De Rocca and Wood do not teach the second free wheel is directly connected to a shaft arranged between said free turbine and said speed reduction gearbox of said  engine.
However, it is noted that Kelley in view of De Rocca and Wood teach all the structural elements of the claim invention except for the location of the connection of the second free wheel to the remaining architecture.
Further, Kouros teaches an aircraft propulsion system (Column 1, Lines 7-10) with a power augmentation device (209, 309, 409, 509) wherein the power augmentation device may be coupled any location in mechanical communication with the engine (Column 3, Line 61 – Column 4, Line 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the second free wheel coupling to be directly connected to a shaft arranged between said free turbine and said speed reduction gearbox of said  engine because it has been held that merely rearranging parts of an invention involves only routine skill in the art to efficiently use the available space within the helicopter to mechanically couple the device to the architecture. MPEP 2144.04 (VI-C).

Response to Arguments
Applicant's arguments filed 17 November 2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that McClain is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant narrowly defines the field of endeavor as ONLY single engine helicopters.  However, it is respectfully pointed out that the field of endeavor suggested by Applicant is unduely narrow and since McClain is directed towards the power plant of helicopters would be with in the same field of endeavor as the instant application.  Further, it is also pointed out that the claims only mention “single-engine helicopter” in the preamble and further includes the transitional phrase “comprising” which means that the claimed invention of the instant application may apply to other types of helicopters and thus the field of endeavor would include those helicopters as well.  Even further, teachings concerning the components of a drive train/power plant system of a helicopter, i.e. clutches, would apply to any helicopter, regardless of the number of engines, as the function of the component would not change due to the number of engines.  Therefore since McClain teachings are directed towards the overrunning clutch of the helicopter the teachings would apply to a single engine helicopter.  Applicant further argues that McClain does not teaches auto rotational flight and therefore cannot be analogous art, it is respectfully .

In response to Applicant’s argument that McClain teaches the free wheels are related to main engines and therefore would be understood as the first free wheel of Kelley, it is respectfully pointed out that McClain does not refer them as main engines but rather as power plants.  McClain states that an overrunning clutch is provided between the output shaft of each power plant and the common drive and thus provides a teaching that the overrunning clutch may be provided between a power plant output shaft, i.e. the output shaft, 25, of Kelley, since the auxiliary engine of Kelley is a power plant.   Even further, it is pointed out that McClain describes, in Column 20, Lines 56-60, only two power plants are used under normal operating conditions and the third is used upon failure of one of the two power plants.  Therefore at least one of the power plants is considered an auxiliary/emergency power plant. Therefore the interpretation that the overrunning clutches of McClain can only apply to the free wheel of Kelley is unduely narrow and the teachings of McClain may further be applied to the second overrunning clutch/freewheel of Kelley.  
In response to Applicant’s argument that the McClain does not teach that the free wheel is directly connected to the power transmission gearbox as required by Claim 1 it is respectfully pointed out that the rejection of the Office Action mailed 11 September 2020, and maintained rejection above, does not rely on the teachings of McClain to provide the limitation In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Even further, the described location argued by Applicant is not the location described in the rejection on Page 11, Paragraph 25, of the Office Action mailed 11 September 2020 and in the maintain rejection contained herein.  
Applicant further argues that none of the prior art of record teach a second free wheel directly connected to the power transmission gear box. However, the rejection of Claim 1 uses the teachings of Kelley to teach the claimed limitation.  It is noted Applicant puts an emphasis on the term “directly” but it is pointed out that Applicant does not explicitly define the term directly.  Therefore the term is defined according to the broadest reasonable interpretation in light of the specification.  Collinsdication.com provides two reasonable definitions of “directly” with the first being “in a direct way or line; straight” and the second “with nothing or no one between”.  However in light of the specification, specifically Figure 2, the system shows a shaft between the power transmission gear box, 15, and the second free wheel, 20, thus the definition of “in a direct way or line; straight” is appropriate.  Kelley, as discussed in the 
In response to Applicant’s argument that the teachings of Kouros does not teach the particular configuration of the second free wheel device it is first respectfully pointed out that the teachings of Kouros used are the location of the auxiliary power plant/power augmentation device, 209, and that the mechanical connections of said power plant to the engine may be anywhere in mechanical communication the engine, i.e. to any shafts or gears connected to the engine.  Further Applicant relies on Column 4, Lines 3-4 to suggest that the power augmentation device is in the transmission.  However this is only one example of the possible locations and mechanical connections.  The described location is shown in Figure 5.  Kouros further shows, in Figures 3-4 and 6, other locations of the power augmentation device where it is not within the transmission and therefore the teachings of the mechanical connection of the augmentation device to any location in mechanical communication with the engine would still apply. Applicant further argues that the configurations are not a matter of design choice and rearrangement of parts due to the particular advantages provided in Paragraphs 21-23.  It is first noted that according to the Pre-grant Publication 2017/0114723 of the instant application the advantages of the free wheel connection configurations are discussed in Paragraphs 20-22.
In Paragraph 20 of the Pre-grant Publication, Applicant describes the advantage as “to provide the surplus power as closely as possible to the input of the PTG” and “providing a connection to a shaft arranged within the engine perimeter”.  It is respectfully pointed out that this is would be an expected advantage to one in the art in light of the claimed structure as it 
Similarly, the advantage in Paragraph 21 of the Pre-grant Publication of “the advantage of remaining within the engine perimeter” would be an expected advantage to one in the art in light of the claimed structure and is not considered an unexpected advantage.
In Paragraph 21 of the Pre-grant Publication, Applicant describes the advantage as “not requiring a speed reduction gearbox specific to the assistance device”.  However, it is pointed out that each of the other claimed embodiments do not require the use of a speed reduction gear box specific to the assistance device.  Even further Applicant claims a speed reduction gearbox, in all independent claims, but does not claim the specific details of the connections of the speed reduction gear box within the engine.  Thus the claimed speed reduction gear box may be interpreted, in all independent claims, as one specific to the assistance device thus negating the described advantage.  Therefore the proposed advantages do not apply to the claimed invention.
In light of the discussion above the rejection using Kouros is deemed proper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741